Mr. Justice Boggs delivered the opinion of the court. Abstract of the Decision. 1. Appeal and error, § 1411*—when verdict not disturbed. Where the evidence is conflicting the verdict will not he disturbed on appeal unless on a careful reading of the evidence it can be said that the verdict is against its manifest weight. 2. Appeal and error, § 1411*—when verdict will not be set aside. Where the evidence is conflicting a verdict will not be set aside if the facts and circumstances, by a fair and reasonable intendment, will warrant the verdict, although such verdict may appear to be against the strength and weight of the evidence. 3. Trial, § 153*—what is province of jury regarding evidence. It is the peculiar province of the jury to weigh evidence and to reconcile it if possible, or to decide the issues according to the weight of the evidence, if the evidence is irreconcilable. 4. Automobiles and garages, § 3*—when instructions drawn on theory that law governing operation of automobiles inapplicable to team on private grounds properly refused. In an action to recover for personal injuries alleged to 'have been sustained as a result of the alleged negligent operation of defendant’s automobile, frightening plaintiff’s horse and causing plaintiff to be thrown down and injured, where it appeared that at the time of the accident plaintiff’s horse was in a private lot to which plaintiff had led it from the highway on the approach of the automobile, instructions requested by defendant drawn on the theory that the law governing the operation of automobiles on public highways did not apply to teams on private grounds, held properly refused. 5. Instructions, § 151*—when requested instruction properly refused. Requested instructions substantially covered by instructions already given are properly refused. 6. Instructions, § 96*—how instructions on credibility of witnesses should be framed. Instructions as to the credibility of witnesses should be general in character and should not call particular attention to any witness. 7. Damages, § 127*—when verdict not excessive. In an action to recover for personal injuries, where it appeared' that plaintiff sustained an injury to her knee as well as being otherwise bruised and injured, but where the evidence was conflicting as to the extent of plaintiff’s injuries, a verdict for plaintiff for seven hundred dollars held not excessive, it appearing that at the time of the trial plaintiff was still suffering from the injuries, and was more or less disabled thereby.